DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. John P. Keady on 4/9/2021.
	
1. (Currently amended) (A method of measuring frequency dependent hearing loss comprising: sending a first frequency band words (FBW) and a second FBW to a user using a speaker, where the first FBW and the second FBW are orthogonal with respect to a threshold value to each other, and where the first FBW and second FBW are presented to the user simultaneously; receiving indication from the user whether the first FBW, second FBW, or a combination was heard; and adjusting the first FBW and adjusting the second FBW based upon the user indication, where a first FBW gain is increased if the first FBW is not heard by the user while a second FBW gain is decreased and where the second FBW gain is increased if the second FBW is not heard by the user while the first FBW gain is decreased 

2. (Cancelled)	

3. (Cancelled)	

4. (Cancelled)	

5. (Cancelled)	

6. (Currently amended) The method according to claim 1, where the first FBW and the second FBW are adjusted to fit within the same time span before 

7. (Cancelled) 	

8. (Cancelled)	

9. (Cancelled) 	

10. (Cancelled)	

Currently amended)	The method according to claim 1, further including the step of: generating an adjusted audio content using an audio content gain, where the audio content  gain is generated using the first FBW gain and the second FBW gain.

12. (Original)	The method according to claim 11, further including the step of: sending the adjusted audio content to the speaker.

13. (Cancelled) 	

14. (Cancelled)

15. (Cancelled)  

16. (Cancelled)  

17. (Cancelled) 

18. (Cancelled) 

19. (Cancelled)  

further including the step of: displaying to a user the words associated with the first FBW and the second FBW .

Allowable Subject Matter
Claims 1, 6, 11-12, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Selig in view of Hiscock et al disclose method of measuring frequency dependent hearing loss comprising: sending a first FBW and a second FBW to a user using a speaker, where the first FBW and the second FBW are orthogonal with respect to a threshold value to each other, and where the first FBW and second FBW are presented to the user simultaneously; receiving indication from the user whether the first FBW, second FBW, or a combination was heard; and adjusting the first FBW and adjusting the second FBW based upon the user indication, but do not expressly disclose where a first FBW gain is increased if the first FBW is not heard by the user while a second FBW gain is decreased and where the second FBW gain is increased if the second FBW is not heard by the user while the first FBW gain is decreased.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “where a first FBW gain is increased if the first FBW is not heard by the user while a second FBW gain is decreased and where the second FBW gain is increased if the second FBW is not heard by the user while the first  FBW gain is decreased”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651